Judgment entered upon a resettled order granting summary judgment in the amount of $6,03-2.80, with interest, costs and disbursements, unanimously modified, on the law, to the extent of reducing the amount of said judgment to $2,441.60, with interest, costs and disbursements, and otherwise affirmed, with costs to plaintiff-respondent. The agreement for the compensation of plaintiff by its very terms provides that his fee was to be paid one third upon receipt of the revenue agents’ reports, and the balance in monthly installments of $250 each. Only four of these installments were due when this suit was instituted. Concur — Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.